[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO MODIFY VISITATION
While the court is sympathetic to the plaintiff and understands her desire to spend more time with her son, the court cannot grant this motion as it has been submitted.
The 3/13/89 report from the Yale Child Study Center and the testimony of Alice Colonna, the child's therapist, support the conclusion that this 9 year old child is still in a state of anxiety resulting from the two year absence from the state.
The court is distressed by the fact that he lives with the fear of again being removed from his environment against his will. While it is seriously doubted that the plaintiff would resort to such tactics again, the fact of the child's fear that she will cannot be ignored.
It is incumbent upon both parents and their present mates that they work toward eliminating this fear, but the change requested would appear to be inappropriate at this time. CT Page 4370
The court has some proposals to advance and will discuss them with counsel at their mutual convenience.
For these reasons, action on the motion for psychiatric examination will be deferred.
ANTHONY V. DeMAYO, JUDGE